Citation Nr: 0935194	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1995 to 
April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In September 2006, the Veteran testified at a hearing before 
the Board.  Prior to the hearing, the RO received additional 
evidence in the form of medical treatment records from 
Central Kansas Medical Center dated from February 2004 to 
July 2006.  The Veteran waived review of the newly submitted 
evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2008).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.

In August 2007, the Board remanded the Veteran's claims for 
additional development.


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that is 
attributable to his active military service.

2.  The Veteran did not have psychiatric disability noted at 
entry onto active duty.

3.  The Veteran had attention deficit/hyperactivity disorder 
and a bipolar affective disorder prior to service, but the 
evidence does not show that these disorders undebatably pre-
existed military service and were not aggravated thereby.




CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Service connection for ADHD and a bipolar affective 
disorder is warranted.  38 U.S.C.A. §§ 1110, 1111 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a December 2004 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By an October 2008 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in June 2009, following the notice letters.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the December 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Kansas City VA Medical Center (VAMC), the Wichita VAMC, the 
Leavenworth VAMC, Central Kansas Medical Center, Clara Barton 
Hospital, and Larned State Hospital as treatment providers.  
Available records from those facilities were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in May 2009 the Veteran was afforded VA 
examinations, the reports of which are of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

At a September 2006 hearing, the Veteran contended that his 
claimed disabilities are a result of his period of active 
military service.  Hearing Transcript at 8.  Specifically, he 
attributes his low back disability to an in-service 
automobile incident and his psychiatric disability to the 
suffering he has endured as a result of his back disability.  
Id. at 8, 25.  Thus, the Veteran contends that service 
connection is warranted for a low back disability and a 
psychiatric disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A.  Low Back Disability

A review of the Veteran's STRs reveals that the Veteran was 
noted to have a normal spine on his July 1995 entrance 
examination.  The Veteran was seen for a complaint of low 
back pain of one day duration in March 1996 at which time the 
Veteran was assessed with mechanical low back pain.  Finally, 
the Veteran sought treatment for back pain in February 1998 
and was diagnosed with mild mechanical neck and/or thoracic 
muscle strain.  The STRs of record did not include a 
separation examination report.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has sought frequent 
treatment for low back pain.  An October 2004 treatment 
record from the Wichita VAMC indicates that the Veteran 
complained of chronic low back pain.  A review of the record 
also reveals that the Veteran ruptured vertebra L5 in 2007 
resulting in surgery; however, the records of that procedure 
are not of record.  An April 2007 magnetic resonance imaging 
(MRI) report from Clara Barton Hospital indicates orthopedic 
anterior fixation device along vertebrae L5-S1 with 
postsurgical clips along the midline lower abdomen and 
pelvis.  

In May 2009, the Veteran was afforded a VA examination in 
connection with this claim as requested by the August 2007 
Board remand.  The examiner reviewed the claims file and 
examined the Veteran.  The examiner noted that the Veteran 
complained that his constant lower mid-back pain that started 
in 2004 and that he experiences numbness and pain with 
movement that limits the amount of time he can stand, but 
does not affect his gait.  The examiner also noted that the 
Veteran reported that in 1998 his back went out while 
replacing brakes on a car, in 1997 he received whiplash in a 
car accident, in 2000 he dove off a diving board and his back 
went out, and in 2007 he ruptured vertebra L5 resulting in 
surgery.  An x-ray report undertaken as part of the 
examination revealed slight scoliosis convexity to the right 
and anterior fusion of vertebrae L5-S1, but the remainder of 
the Veteran's back was normal.  The examiner diagnosed the 
Veteran with status-post lumbar fusion at L5-S1 and 
Scheuermann's disease and Schmorl's nodes of the thoracic 
spine.  The examiner opined that the Veteran's low back 
condition was less likely as not caused by or a result of 
military service and that his thoracic spine condition was 
unrelated to the lower spine and did not cause any 
aggravation to the lumbar spine.  The examiner commented as 
follows:  

Veteran was seen one time for [a 
complaint of] low back pain while in the 
service in 1996.  No additional treatment 
was sought for the pain until October 
2001 then for spasms in 2004.  Veteran 
does admit to additional back issues 
after service of having difficulty with 
back in 1998 while changing a tire.  Due 
to the lack of treatment for his back 
from the time he exited the service, 
until 2001, it is the opinion of this 
examiner that his current back condition 
is less likely as not secondary to his 
initial complaint in the military.  
Deterioration noted in 2001 to low back 
is secondary to normal aging and 
repetitive motion as an auto repair 
person until the dryer/washer was lifted 
in [2007] causing a ruptured disc.

The Board finds that the May 2009 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which she did not attribute any current low back disability 
to the Veteran's period of active military service.  Although 
it is not clear whether the examiner understood that the 
Veteran was seen more than once in service with a complaint 
about his back, the examiner's opinion turns on the absence 
of the need for treatment for several years after service, 
which apparently suggested that there had been no chronic 
problem as a result of anything that may have happened in 
service.  Such an analysis is persuasive.  The examiner's 
opinion is not contradicted by other opinion evidence.  Thus, 
without competent medical evidence attributing any low back 
disability to active military service, service connection is 
not warranted.  See 38 C.F.R. § 3.304.  The preponderance of 
the evidence is against this claim.  

While the Board does not doubt the sincerity of the Veteran's 
belief that a back disability is attributable to his period 
of active military service, as a lay person, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the etiology of a current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner 
clearly took into account the Veteran's complaints and 
contentions and arrived at medical conclusions contrary to 
the claim.  

B.  Psychiatric Disability

A review of the Veteran's STRs reveals that the Veteran had 
some treatment for a psychiatric disability in service.  The 
Veteran's July 1995 entrance examination indicates a normal 
psychiatric evaluation; however, in August 1996 the Veteran 
was seen for poor attention and he was noted to have a 
history of attention-deficit hyperactivity disorder (ADHD).  
A provisional diagnosis of depressive disorder was provided.  
The Veteran underwent a neuropsychological examination in 
October 1997 at which time the Veteran was assessed with 
ADHD, predominantly inattention.  The examiner noted that the 
results of the neuropsychological examination suggested that 
the Veteran had long-standing problems with attention 
deficits, including a diagnosis of an attention disorder in 
the first grade.  As noted above, the STRs of record did not 
include a separation examination report.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  To rebut the presumption for 
conditions not noted at entrance into service, the record 
must show, by clear and unmistakable evidence, that both the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The United States Court of Appeals for 
Veterans Claims has described the clear and unmistakable 
standard as an onerous one consisting of evidence that is 
undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  In 
addition, the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  See 
38 C.F.R. §§ 3.304(b)(1); Crowe v. Brown 7 Vet. App. 238, 245 
(1994).

Although a psychiatric condition was not noted at the 
Veteran's entrance to service, a review of the Veteran's 
post-service medical records reveals that during a July 2003 
treatment at the Leavenworth VAMC, the Veteran reported that 
he was diagnosed with ADHD at age 5 and that he had a history 
of hallucinations since childhood.  In addition, in May 2004 
the Veteran sought treatment for panic attacks at Central 
Kansas Medical Center at which time it was noted that the 
Veteran was diagnosed with bipolar disorder by history.  
Finally, the Veteran was diagnosed with anxiety disorder and 
bipolar mood disorder in a June 2005 treatment record from 
the Wichita VAMC at which time a note was made that the 
Veteran was diagnosed with bipolar disorder in 1990 following 
a suicide attempt.  

In addition, in May 2009, the Veteran underwent a VA 
examination in connection with this claim as requested by the 
August 2007 Board remand.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran reported a history of ten hospitalizations related to 
psychiatric conditions, the longest period to date was in 
June 1997 for 48 days and the most recent to date was in 
2003.  In addition, the Veteran reported that he attempted 
suicide at age 14 and was diagnosed with bipolar affective 
disorder prior to service and schizophrenia following 
service.   The examiner diagnosed the Veteran with bipolar 
affective disorder with psychotic features and aspects of 
borderline and histrionic personality disorder, ADHD 
predominantly inattentive type (residual), and cannabis 
abuse.  The examiner opined that, "[i]t is likely that the 
Bipolar and the Borderline and Histrionic tendencies were 
well established by [the Veteran's] early teenage years.  The 
ADHD has been diagnosed by the time he was in the first grade 
and residual effects could still be seen by the age of 21."

In the remand instructions, the Board asked the examiner to 
respond to specific questions regarding the Veteran's 
psychiatric condition and history.  The Board asked the 
examiner whether there is clear (undebatable) evidence that 
ADHD pre-existed military service.  In response, the examiner 
stated, "Yes.  ADHD pre-existed military service and was 
diagnosed when [Veteran] was in the first grade.  Bipolar 
Affective Disorder and Borderline and Histrionic Personality 
features were noted by the time he was in his early teens."  
The Board also asked the examiner whether there was an 
increase in the Veteran's pre-existing disability during the 
Veteran's active military service.  In response, the examiner 
stated:

No.  There does not appear to be an 
increase in disability during his active 
service as Veteran . . . stated he loved 
his job in the military and felt useful 
and valued for one of the few times in 
his life.  It is felt that his Bipolar 
Disorder and Borderline and Histrionic 
Personality features resulted in 
hampering his abilities to handle the 
stresses of the motor vehicle accident, 
however.  It is noted throughout his 
record that he tends to somaticize and 
develop physical problems in response to 
stress.  It appears that he was simply 
less capable of handling the stress due 
to his long-standing personality style.

Here, while the examiner seems to have concluded that ADHD 
clearly pre-existed military service, the assessment 
regarding the bipolar affective disorder and whether ADHD was 
aggravated during service is not as clear.  As noted above, 
the examiner stated her assessment with respect to the 
bipolar disorder in more equivocal terms, noting that it was 
"likely" that the bipolar disorder was established in the 
Veteran's teenage years.  Also, with respect to ADHD, the 
examiner said that there did not "appear to be an increase" 
in disability during service, suggesting that the evidence 
was not as clear with respect to whether ADHD was aggravated 
in service.  

Because the presumption of soundness may be overcome only by 
clear and unmistakable evidence that the disability pre-
existed military service and was not aggravated thereby, see 
38 U.S.C.A. § 1111, the Board finds that the presumption of 
soundness has not been overcome.  There is no evidence that 
the bipolar disorder undebatably existed prior to service or 
that ADHD was not aggravated by service.  Consequently, the 
Veteran is presumed sound at entry.  Although application of 
this presumption may result in illogical results, such as 
when a disability clearly pre-existed service but should be 
service connected because the evidence does not clearly and 
unmistakably show that it was not aggravated by service, 
General Counsel has noted that Congress nevertheless has 
intended that the burden for overcoming the presumption of 
soundness be a difficult one for VA to meet.  VAOPGCPREC 3-
03.  

Because the evidence was not undebatable (clear and 
unmistakable) on the question of whether ADHD was aggravated 
or whether the bipolar affective disorder pre-existed 
military service, the Veteran is presumed sound at entry.  
Given this presumption, and because the greater weight of the 
evidence is that he had both disabilities during service and 
since, a grant of service connection is warranted.  38 C.F.R. 
§ 3.303.  

As for the personality disorder diagnosed by the VA examiner, 
it should be pointed out that such disorders are not diseases 
or injuries within the meaning of legislation relating to 
compensation for service-connected disabilities.  Id.  
Consequently, the grant of service connection is limited to 
the bipolar affective disorder and ADHD.


ORDER

Service connection for a low back disability is denied.

Service connection for bipolar affective disorder and ADHD is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


